DETAILED ACTION
	This is a final rejection in response to amendments filed 8/25/22. Claims 1, 2, 4-14, and 16-20 are currently pending.

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Applicant argues that Lamarre fails to teach the particulars of claim 3 and 15. Those claims have been amended into claims 1 and 13, respectively. Claims were also amended to make the distinction that the variable geometry mechanism was separate from the rotor.  As amended the initial rejection was overcome but upon further consideration, Lamarre still reads on the claimed invention.  Lamarre teaches using IGV as a variable geometry mechanism [0038], which is separate from the rotor, and the limitations of claims 3 and 15 are taught by Lamarre. Lamarre teaches in figure 3B, that the engine power teaches controlling the IGV in order to limit power to the engine [0038], when the IGV is in a second position, in order to limit power to the engine, there is an increase in engine power (as seen in figure 3B, engine power increases during the thrust reverse stage when propeller blade angle is decreased). At the same time, the speed of the rotor decreased as the as the pitch angle of the rotor is decreased (from forward to reverse) resulting in reverse thrust (as seen in figure 4).  Although the connection is not explicitly stated in the specification of Lamarre, comparing the two graphs in figures 3B and 4, the correlation is clearly shown.
Additionally, the 112(d) rejection has been withdrawn in light of amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4-9, 11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamarre et al. (US 2019/0055901).
Regarding independent claim 1, Lamarre teaches a method for providing in-flight reverse thrust for an aircraft [0024], the aircraft comprising an engine having a rotor 122, a compressor 114 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor, the variable geometry mechanism being separate from the rotor [0038], the method comprising:
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position (see figure 2 and see [0039]); 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0037-0039], the rotor being operated with the variable geometry mechanism in the second position for causing a decrease in a rotational speed of the rotor as a result of the increase in the amount of compression work performed by the compressor; and 
in response to the decrease in the rotational speed of the rotor, decreasing a pitch angle of the rotor for increasing the rotational speed of the rotor toward a reference speed, the decrease in the pitch angle resulting in the increase in reverse thrust.
Lamarre teaches using IGV as a variable geometry mechanism [0038], which is separate from the rotor, and the limitations of claims 3 and 15 are taught by Lamarre. Lamarre teaches in figure 3B, that the engine power teaches controlling the IGV in order to limit power to the engine [0038], when the IGV is in a second position, in order to limit power to the engine, there is an increase in engine power (as seen in figure 3B, engine power increases during the thrust reverse stage when propeller blade angle is decreased). At the same time, the speed of the rotor decreased as the as the pitch angle of the rotor is decreased (from forward to reverse) resulting in reverse thrust (as seen in figure 4).  Although the connection is not explicitly stated in the specification of Lamarre, comparing the two graphs in figures 3B and 4, the correlation is clearly shown.
Regarding dependent claim 2, Lamarre teaches wherein the request to increase reverse thrust is received with the rotor operating in a windmilling state [0024]. It should be noted that disking is the equivalent of windmilling.
Regarding dependent claim 4, Lamarre teaches wherein adjusting the variable geometry mechanism comprises outputting one or more position control signals to one or more actuators coupled to the variable geometry mechanism, the one or more position control signals comprising instructions for the one or more actuators to adjust the variable geometry mechanism to the second position [0038].
	Regarding dependent claim 5, Lamarre teaches wherein decreasing the pitch angle of the rotor comprises outputting one or more pitch control signals to a pitch change mechanism coupled to the rotor, the one or more pitch control signals comprising instructions for the pitch change mechanism to decrease the pitch angle of the rotor [0031].
Regarding dependent claim 6, Lamarre teaches wherein adjusting the variable geometry mechanism comprises adjusting one or more variable inlet guide vanes provided upstream of a low pressure compressor of the engine [0038].
Regarding dependent claim 7, Lamarre teaches wherein adjusting the variable geometry mechanism comprises adjusting one or more variable guide vanes provided upstream of a high pressure compressor of the engine [0038].
Regarding dependent claim 8, Lamarre teaches wherein the received request is indicative of a requested amount of reverse thrust increase (see figure 4), the method further comprising determining the second position based on the requested amount of reverse thrust increase ([0024,0028] and figure 4).
Regarding dependent claim 9, Lamarre teaches wherein the method comprises operating the rotor comprising a variable pitch propeller [0017].
Regarding dependent claim 11, Lamarre teaches wherein the method comprises operating the rotor comprising a variable pitch fan [0020].

Regarding independent claim 13, Lamarre teaches a system for providing in-flight reverse thrust for an aircraft [0004], the aircraft comprising an engine 10 having a rotor 122, a compressor 114 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor, the variable geometry mechanism being separate from the rotor [0038], the system comprising:
at least one processing unit 512; and 
at least one non-transitory computer-readable memory 514 having stored thereon program instructions executable by the processing unit for: 
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position (see figure 2 and see [0039]); and 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0037-0039], the rotor being operated with the variable geometry mechanism in the second position for causing a decrease in a rotational speed of the rotor as a result of the increase in the amount of compression work performed by the compressor; and 
in response to the decrease in the rotational speed of the rotor, decreasing a pitch angle of the rotor for increasing the rotational speed of the rotor toward a reference speed, the decrease in the pitch angle resulting in the increase in reverse thrust.
Lamarre teaches using IGV as a variable geometry mechanism [0038], which is separate from the rotor, and the limitations of claims 3 and 15 are taught by Lamarre. Lamarre teaches in figure 3B, that the engine power teaches controlling the IGV in order to limit power to the engine [0038], when the IGV is in a second position, in order to limit power to the engine, there is an increase in engine power (as seen in figure 3B, engine power increases during the thrust reverse stage when propeller blade angle is decreased). At the same time, the speed of the rotor decreased as the as the pitch angle of the rotor is decreased (from forward to reverse) resulting in reverse thrust (as seen in figure 4).  Although the connection is not explicitly stated in the specification of Lamarre, comparing the two graphs in figures 3B and 4, the correlation is clearly shown.
Regarding dependent claim 14, Lamarre teaches wherein the instructions are executable by the processing unit for receiving the request to increase reverse thrust with the rotor operating in a windmilling state [0024]. It should be noted that disking is the equivalent of windmilling. It is assumed claim 14 depends on claim 13.
Regarding dependent claim 16, Lamarre teaches wherein adjusting the variable geometry mechanism comprises outputting one or more position control signals to one or more actuators coupled to the variable geometry mechanism, the one or more position control signals comprising instructions for the one or more actuators to adjust the variable geometry mechanism to the second position [0038].
Regarding dependent claim 17, Lamarre teaches wherein the instructions are executable by the processing unit for decreasing the pitch angle of the rotor comprising outputting one or more pitch control signals to a pitch change mechanism coupled to the rotor, the one or more pitch control signals comprising instructions for the pitch change mechanism to decrease the pitch angle of the rotor [0031].
Regarding dependent claim 18, Lamarre teaches wherein the instructions are executable by the processing unit for adjusting the variable geometry mechanism comprising adjusting one or more variable inlet guide vanes provided upstream of a low pressure compressor of the engine [0038].
Regarding dependent claim 19, Lamarre teaches wherein the instructions are executable by the processing unit for adjusting the variable geometry mechanism comprising adjusting one or more variable guide vanes provided upstream of a high pressure compressor of the engine [0038].
Regarding dependent claim 20, Lamarre teaches wherein the instructions are executable by the processing unit for receiving the request indicative of a requested amount of reverse thrust increase, the method further comprising determining the second position based on the requested amount of reverse thrust increase ([0024,0028] and figure 4).

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach fixed rotor (propeller or fan) in combination with providing reverse thrust.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741